Citation Nr: 0917596	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tonsillar fossa and/or 
lateral oropharyngeal squamous cell cancer with metastases, 
including left parotid, to include as secondary to exposure 
to herbicides.


REPRESENTATION

Appellant represented by:	Katrina J. Eagle, Attorney


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel





INTRODUCTION

The Veteran had military service from August 1966 to July 
1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied entitlement to service connection for 
tonsillar fossa and/or lateral oropharyngeal squamous cell 
cancer with metastases, including left parotid.  The claim 
file subsequently was transferred to the RO in Portland, 
Oregon.  

A hearing was held at the RO in April 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.

The Board remanded the case for additional development in 
July 2005 and October 2006.  In September 2007 the Board 
denied the claim of entitlement to service connection for 
tonsillar fossa and/or lateral oropharyngeal squamous cell 
cancer with metastases, including left parotid, to include as 
secondary to exposure to herbicides.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court) which, in a December 18, 2008 
Order, granted the parties' Joint Motion for remand, vacating 
the Board's September 2007 decision that denied service 
connection for tonsillar fossa and/or lateral oropharyngeal 
squamous cell cancer with metastases, including left parotid, 
to include as secondary to exposure to herbicides, and 
remanding the case for compliance with the terms of the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

In the November 2008 Joint Motion, the parties agreed that 
the opinion provided by the November 2006 VA examiner is 
insufficient to decide the claim; that the Board should have 
returned the November 2006 VA examination report as 
inadequate; and that the Veteran should be provided a new 
examination that provides an opinion regarding the most 
likely date of onset of the Veteran's claimed condition.  
Specifically, the parties agree that the November 2006 VA 
examiner's opinion was inadequate because it failed to 
provide an opinion regarding the most likely date of onset of 
the Veteran's claimed condition pursuant to the Board's 
October 2006 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders).  Accordingly, the Board must remand this 
claim for a new examination and opinion.

The appellant is hereby notified that if an examination is 
scheduled for him in conjunction with this appeal, it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical 
examination to determine the etiology of 
his claimed tonsillar fossa and/or lateral 
oropharyngeal squamous cell cancer with 
metastases, including left parotid.  The 
examiner is asked to provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's tonsillar fossa and/or 
lateral oropharyngeal squamous cell cancer 
with metastases, including left parotid is 
related to service AND provide an opinion 
as to the most likely date of onset of the 
Veteran's tonsillar fossa and/or lateral 
oropharyngeal squamous cell cancer with 
metastases, including left parotid.  A 
complete rationale must be provided for 
all medical opinions expressed.  

The claim folder, including a copy of this 
Remand and the Court's Joint Motion and 
Order, must be made available to the 
examiner for review in conjunction with 
the examination.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




